Citation Nr: 0531038	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  01-08 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to July 
1943.

This action arose from an August 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans (VA), 
Regional Office (RO), which denied service connection for 
arthritis and which refused to reopen the previously denied 
claims for service connection for pneumonia and a 
psychophsyiological gastrointestinal reaction.  

In October 2002, the Board of Veterans' Appeals (Board) 
denied the veteran's claims.  The veteran appealed those 
determinations to the United States Court of Appeals for 
Veterans Claims (Court), and in October 2003, the Court 
vacated and remanded the Board's decisions.  

Although the veteran had been represented during the course 
of the appeal by a private attorney, he submitted a VA Form 
21-22 in August 2004 indicating that he wished to have the 
Disabled American Veterans represent him.  


FINDINGS OF FACT

1.  The evidence does not establish that the veteran's 
multiple joint arthritis is related to his period of service.

2.  The RO last declined to reopen the claim for service 
connection for a psychophysiological gastrointestinal 
reaction in July 1991.

3.  Evidence submitted since the July 1991 refusal to reopen 
the claim for service connection for a stomach disability is 
not relevant to or probative of whether any stomach disorder 
had its onset during service, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  Service connection for disability resulting from 
pneumonia was denied by the RO in June 1950.

5.  Evidence submitted since the June 1950 denial of service 
connection for pneumonia bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a respiratory disability.  

6.  The veteran's current respiratory disorders (diagnosed as 
emphysema and chronic obstructive pulmonary disease) are not 
the result of a disease or injury in service.  


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  The RO's refusal to reopen the veteran's claim of service 
connection for a psychophysiological gastrointestinal 
reaction in July 1991 is final.  38 U.S.C.A. §§ 1110, 
5107(a), 7105 (West 2002); 38 C.F.R. § 3.156(a), (2001).

3.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a gastrointestinal 
disability has not been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

4.  The RO's denial of service connection for pneumonia in 
June 1950 is final.  38 U.S.C.A. §§ 1110, 5107(a), 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302 (2004).

5.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a respiratory 
disability has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

6.  The veteran's respiratory disorders were not incurred in 
or aggravated by his active military service, nor may they be 
presumed to have been incurred in such service. 38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In the October 2004 VCAA letter, the RO informed the 
veteran what evidence he would have to submit to prevail on 
his service connection claim, as well as what evidence he 
would have to submit in order to reopen his other two claims.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the October 2004 
VCAA letter, the RO informed the veteran that the RO would 
get such things as medical records from the military or VA 
Medical Centers or the Social Security Administration, and 
that it would request private treatment records, if the 
veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The October 
2004 letter told the veteran to complete A VA Form 21-4142 if 
he wanted the RO to request medical records from private 
doctors and facilities.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the October 2004 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, it is 
determined that the veteran is also not prejudiced by such 
failure.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in August 2000, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in August 2000 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his arthritis, as well as his 
respiratory and gastrointestinal disorders.  In October 2004, 
the veteran returned a form in which he agreed that "I have 
no additional relevant medical evidence to submit........."

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the October 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in July 
2005, the claim was reviewed and the veteran was sent a 
supplemental statement of the case. As a result, the veteran 
was provided the required notices and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.







Background

A.  Service connection for arthritis

A review of the veteran's service medical records show no 
treatment for or complaints of arthritis.  The entrance and 
separation examinations noted that the musculoskeletal system 
was normal.

A VA examination conducted between May and June 1950 noted an 
asymptomatic congenital deformity of the lumbar vertebra at 
L5.  However, there was no indication of any arthritis.

The veteran was afforded a VA examination in January 1974.  
At that time, he complained of low back pain.  The 
examination found arthritic changes in the low back and hips.  
VA outpatient treatment records developed between February 
1996 and June 2001 showed his treatment for osteoarthritis.

The veteran testified before the undersigned at a hearing in 
June 2002.  He stated that he had been told during his 
inservice hospitalization for pneumonia that he had arthritis 
in his knees, low back and neck.  He indicated that he had 
had trouble marching while in service because of the pain.  
While he stated that he had had a high fever at the time of 
the pneumonia, no one had ever told him that his arthritis 
was related to this.  He claimed that he currently suffers 
from pain and swelling of the joints.

In September 2002, the veteran submitted voluminous records 
from VA, spanning 1950 to 2001, some of which were duplicates 
of evidence already of record.  The indicated that he was 
diagnosed with cervical DJD in 1974.  They showed continuing 
treatment since that time for DJD of multiple joints.

The veteran submitted numerous VA medical records from 2002 
to 2004, showing continued treatment for arthritis.  


B.  New and material evidence for service connection for 
psychophysiological gastrointestinal reaction

The veteran was originally denied service connection for a 
psychophysiological gastrointestinal reaction by a rating 
action issued by the St. Petersburg, Florida, Department of 
Veterans (VA), Regional Office (RO) in June 1950; he was 
informed of this decision on July 6, 1950.  He failed to 
submit a timely appeal and this decision became final.

The evidence which was of record at the time of the RO's last 
refusal to reopen the claim in July 1991 included the 
veteran's service medical records.  These showed no treatment 
for either a psychological or a gastrointestinal disorder.  
The entrance and the separation examinations were within 
normal limits.  A VA examination conducted between May and 
June 1950 diagnosed a psychophysiological gastrointestinal 
reaction after no physical cause could be found for his 
complaints of "stomach trouble," which consisted of burning 
epigastric pain, belching, nausea, and occasional vomiting. 
Lay statements submitted in July 1950, which indicated that 
they had known the veteran for 5 to 6 years, stated that he 
had a bad stomach.  A private physician, who treated the 
veteran between March and May 1950, found a ventral hernia.  
Between September and October 1954 he was hospitalized at a 
VA facility for complaints of abdominal pain.  He told the 
physicians that he had been told in 1943 that he had an 
ulcer.  There was some question of epigastric tenderness with 
some voluntary guarding.  An upper gastrointestinal series 
(UGI) was normal.  The assessment was abdominal pains, 
unknown etiology.

The veteran's private physician, in August 1963, referred to 
the veteran's statement that he had an ulcer which had begun 
in service.  At the time of this examination, his abdomen 
appeared to be normal, with tenderness on pressure of the 
epigastrium.  The diagnosis was peptic ulcer disease, active, 
severe.  He was then examined by VA in October 1963.  He 
indicated that his complaints had begun in 1952 and that he 
had been told in service that he had a nervous stomach.  The 
abdomen was normal and was without tenderness.  The diagnosis 
noted that the examination was negative for active peptic 
ulcer disease.  In September 1964, he was found to have a 
functional gastrointestinal disorder following a normal UGI.  
VA examined the veteran in February 1965.  At that time, the 
UGI was again noted to be normal.  A psychiatric examination 
referred to his complaints of indigestion and diagnosed a 
psychophysiological gastrointestinal reaction.  VA outpatient 
treatment records developed between January and June 1991 
showed complaints of indigestion and a diagnosis of 
gastroesophageal reflux disease (GERD).

He made several attempts to reopen his claim for service 
connection for a stomach disorder; the last decision which 
declined to reopen this claim was made in July 1991.

The evidence added to the record since the July 1991 denial 
included VA outpatient treatment records developed between 
1993 and 2001.  An October 30, 1996 UGI showed GERD, but no 
ulcerations.  He was noted to be taking Cimetidine for his 
complaints of indigestion.  Throughout the late 1990's to the 
present he has received treatment for GERD.

The veteran testified before the undersigned in June 2002.  
He stated that he had had no stomach troubles prior to 
service.  Once in the service, he stated that he could not 
eat the food; he stated that he would vomit after every meal.

In September 2002, the veteran submitted voluminous records 
from VA, spanning 1950 to 2001, some of which were duplicates 
of evidence already of record.  These showed his treatment 
throughout the 1970's to 2000 for a functional 
gastrointestinal disorder, GERD and esophagitis.

The veteran submitted numerous VA medical records spanning 
2002 to 2004, showing continued treatment for 
gastrointestinal disorders.  


C.  New and material evidence for service connection for 
pneumonia

The evidence of record at the time of the June 1950 denial of 
service connection included the veteran's service medical 
records.  These showed that he was physically normal at the 
time of entrance onto active duty.  In January 1943, he was 
treated for pneumonia.  His discharge examination was within 
normal limits.  A VA examination conducted between May and 
June 1950 revealed normal lungs and a negative chest x-ray.

The evidence submitted since June 1950 included the report of 
a September to October 1954 VA hospitalization for abdominal 
pains.  At that time, the chest x-ray was negative.  In 
August 1963, a private physician, D.W.C., noted that his lung 
fields were clear and there was no dullness or rales.  A 
February 1965 VA examination included a chest x-ray which 
suggested fibrosis at the bases of the lungs.  However, no 
lung disorder was diagnosed.  A January 1974 VA examination 
noted that his lungs were clear to auscultation and 
percussion.  VA outpatient treatment records developed 
between 1993 and 1999 noted his treatment with Albuterol for 
breathing problems.

The veteran was originally denied service connection for 
pneumonia (now claimed as a lung disorder) and for a 
psychophysiological gastrointestinal reaction by a rating 
action issued by the St. Petersburg, Florida, Department of 
Veterans (VA), Regional Office (RO) in June 1950; he was 
informed of this decision on July 6, 1950.  He failed to 
submit a timely appeal and this decision became final.

The veteran testified before the undersigned in June 2002.  
He stated that he had been hospitalized in service for the 
treatment of pneumonia for approximately three weeks.  He 
claimed that he had had breathing problems ever since.  He 
believed that a VA physician had told him that his current 
breathing problems were related to the inservice pneumonia.

In September 2002, the veteran submitted voluminous records 
from VA, spanning 1950 to 2001, some of which were duplicates 
of evidence already of record.  These records showed that he 
was treated for bilateral pulmonary emphysema in 1988, 
chronic obstructive pulmonary disease (COPD) in 1998, and for 
a history of COPD and asthma in 2002.

The chiropractor Dr. W.D. wrote a letter dated April 2005.  
He stated that the veteran complained of chronic shortness of 
breath and "wheezing."  The veteran stated that this 
condition had gotten progressively worse since having 
pneumonia in 1942.  The examiner commented that these 
findings were consistent with emphysema/obstructive lung 
disease which may be related to the veteran's bout of 
pneumonia in 1942.  He asserted that further evaluation by a 
pulmonary specialist was warranted.

The veteran underwent a VA examination in June 2005.  The 
examiner reviewed a statement from a chiropractor named Dr. 
D. who believed that the veteran's emphysema may well have 
been related to the veteran's episode of pneumonia in 
service.  The examiner did not believe that there was any 
medical merit to this statement.  He stated that pneumonia is 
not known to cause chronic lung disease.  He stated that 
occasionally it could cause some permanent lung damage such 
as bronchiectasis, but it did not cause chronic pulmonary 
disease or emphysema.  He stated that indeed, if he had had 
this, there would not have been a latent period of several 
years between the onset of his condition or symptoms or signs 
on x-ray or physical.  He stated that the fact that he had no 
symptoms for several years after the onset of this condition 
made this case even less likely.  The examiner concluded that 
he believed it was unlikely the veteran's chronic obstructive 
pulmonary disease was related in any way to the veteran's 
episode of pneumonia in service.  

The veteran submitted numerous VA medical records from 2002 
to 2004, showing continued treatment for respiratory 
disorders.  


Relevant laws and regulations

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 2002).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2004).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be....reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.

Savage, supra, at 498.

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis or peptic ulcer disease become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

New and material

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  These amendments altered the definition 
of what constitutes "new and material" evidence, see 38 
C.F.R. § 3.156(a) (2005), as well as redefining the 
application of the duty to assist, see 38 C.F.R. § 3.159(c) 
(2005), and finding that medical examinations and opinions 
are required only after new and material evidence has been 
presented, see 38 C.F.R. § 3.159(c)(4)(iii) (2005).  However, 
these amendments are only effective prospectively for claims 
filed on or after August 29, 2001.  Therefore, since this 
appellant's claim was filed in September 1999, the definition 
of "new and material" evidence effective at that time will be 
used.

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2005).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A.§ 5108 (West 2002).  

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

Service connection for arthritis

Entitlement to service connection for arthritis is not 
warranted.  The veteran's service medical records make no 
mention of any complaints of or treatment for this condition.  
Therefore, service connection on a direct service incurrence 
basis is not justified. Nor is there any indication that 
arthritis was present to a compensable degree within one year 
of his separation from service.  The first notation of the 
existence of arthritis was not made until 1974, some 31 years 
after his discharge.  Although the veteran has testified that 
he was told he had arthritis in service, such testimony is 
insufficient to establish a basis for the grant of service 
connection.  The veteran is not qualified to make a diagnosis 
himself, and his recollections of doctors' statements dating 
from nearly 60 years ago cannot overcome the weight of the 
written record.  It is highly unlikely that service doctors 
would observe arthritis and tell the veteran of the presence 
of arthritis, but not write the diagnosis into his treatment 
reports.  The absence of written reports of the presence of 
arthritis far outweigh the veteran's statements in which he 
is attempting to explain medical issues based on 
recollections of conversations with doctors that occurred 50 
years ago.  As a consequence, it is found that the clear 
preponderance of the evidence is against the veteran's claim 
for service connection for arthritis.


New and material evidence to reopen the claim for service 
connection for a psychophysiological gastrointestinal 
reaction

With regard to the claim for a gastro-intestinal disability, 
the additional evidence the veteran has submitted is not "new 
and material."  In the instant case, the additional evidence 
is merely cumulative.  Prior to the July 1991 denial, the 
veteran had asserted that he suffered from stomach trouble 
which had begun in service.  The evidence at that time showed 
no relationship between a stomach disorder in service and the 
diagnosis of GERD in 1991.  The evidence submitted after this 
denial showed nothing new.  It reflected his continuing 
treatment for GERD and his reassertions that it had begun in 
service.  While there was a private diagnosis of peptic ulcer 
disease in 1963, the evidence at that time did not show that 
this disorder was present in service or to a compensable 
degree within one year of his separation.  The evidence 
submitted since the denial contains no new information that 
peptic ulcer disease was present in service or during the 
applicable presumptive period; in fact, this evidence did not 
even show that the veteran suffers from peptic ulcer disease.  
While the veteran believes that his stomach complaints are 
related to service, he is not competent to render opinions as 
to medical causation. See Espiritu, supra.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service connection 
for a psychophysiological gastrointestinal reaction.  Since 
it has been determined that no new evidence has been 
submitted, no further analysis is needed, for the evidence 
could not be "new and material" if it is not new.  Smith v. 
West, 12 Vet. App. 312 (1999).


New and material evidence to reopen the claim of service 
connection for a respiratory disability.  

It is determined that since the June 1950 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, the chiropractor W.D. wrote 
a letter in April 2005 in which he opined that the veteran's 
current respiratory disorder might have been related to the 
veteran's pneumonia in 1942.  Also, a VA examiner opined in 
June 2005 that pneumonia was not known to cause chronic lung 
disease.  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to a 
crucial question in the veteran's case, i.e., whether the 
veteran's current respiratory disorders are related to the 
pneumonia for which he was seen in service, the newly 
received evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim, 
and it is determined to be material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  


Entitlement to service connection for a respiratory 
disability

After re-opening a claim, the Board may consider the 
underlying merits of the claim only if the appellant has had 
adequate notice and opportunity to be heard regarding the 
questions presented in the underlying claim  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the veteran and 
his representative have argued the underlying merits of the 
claim, and it is clear the veteran and his representative are 
aware of the requirements for a grant of service connection.  
Accordingly, the Board will consider the veteran's claim of 
service connection on the merits.  

The evidence shows that the veteran has a current respiratory 
disorder.  He has been diagnosed with pulmonary emphysema and 
chronic obstructive pulmonary disease.  Furthermore, he was 
treated in service for pneumonia.  The issue that must be 
resolved is whether the veteran's current respiratory 
disorders are related to his pneumonia in service.  

A review of the records shows that the veteran was not 
treated for breathing problems until the 1980s, some 40 years 
after the isolated treatment in service for pneumonia.  
Although he was seen for pneumonia on that one occasion in 
service, at separation, his discharge examination was within 
normal limits.  

There are several medical opinions of record (from the 
private chiropractor W.D. and a VA doctor in June 2005); 
however, these opinions do not prove the veteran's case.  
While Dr. W.D. wrote that the veteran's respiratory findings 
"may" be related to the veteran's pneumonia in 1942, when 
the veteran was seen by a VA physician in June 2005, the 
doctor concluded that it was unlikely that the veteran's 
chronic obstructive pulmonary disease was related in any way 
to the veteran's pneumonia in service.  He provided 
justification for that opinion by stating that pneumonia 
occasionally could cause some permanent lung damage such as 
bronchiectasis, but did not cause chronic pulmonary disease 
or emphysema.  He provided further justification by 
commenting that the veteran did not have symptoms for several 
years after the onset of his pneumonia in service.  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

In comparing the different opinions, the greatest weight is 
given to the opinion of the VA doctor.  For one thing, the VA 
doctor had the claims folder to review while the private 
chiropractor did not.  Also, considering that Dr. W.D. stated 
only that the veteran's current findings "may" be related 
to his pneumonia in service, the opinion of the VA doctor is 
given considerable more weight.  

In short, the preponderance of the evidence is against the 
veteran's claim.  The evidence shows that the veteran was 
treated for pneumonia in service, but that it resolved so 
that at separation, the veteran did not have any respiratory 
symptoms and was not seen for respiratory problems until the 
1980s.  Furthermore, in comparing the medical opinions of 
record, the favorable opinion of Dr. W.D. was discounted, and 
more weight was given to the VA opinion.  

Although the veteran claims that his current respiratory 
disorders are due to the pneumonia for which he was seen in 
service, he is not a medical professional who can make such a 
determination.  The veteran is competent to describe symptoms 
he had during service, but as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In short, as the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim of service connection for a 
respiratory disability must be denied.  38 U.S.C.A §5107 
(West 2002).


ORDER

Entitlement to service connection for arthritis is denied.

As new and material evidence has not been submitted, the 
veteran's claim of service connection for a gastrointestinal 
disability is not reopened.  

As new and material evidence has been submitted, the 
veteran's claim of service connection for a respiratory 
disability is reopened.

Service connection for a respiratory disability is denied.  




______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


